Exhibit 10.1

[def14a0.jpg]
 
 




Agreement




by and between






TransAct Technologies Incorporated
One Hamden Center
2319 Whitney Avenue, Suite 3B
Hamden, CT 06518


and


GTECH Corporation
10 Memorial Boulevard
Providence, RI  02903




























[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
 
1.
Terms and Conditions
   
1.1           Products
   
1.2           Services
   
1.3           Purchase Commitment
   
1.4           Spare Parts
       
2.
Ordering
   
2.1           Purchase Orders
   
2.2           Lead Time
   
2.3           Rescheduling
   
2.4           Cancellation for Convenience
   
2.5           Forecast
   
2.6           Expedited Orders
       
3.
Shipping, Packaging, Delivery
   
3.1           Title and Risk of Loss
   
3.2           Shipment
   
3.3           Packaging
   
3.4           International Shipments
       
4.
Pricing
       
5.
Payment
       
6.
Taxes & Duties
       
7.
Changes
   
7.1           Product Changes
   
7.2           BUYER Changes
   
7.3           Enhancements, Successor Products
       
8.
Quality and Reliability Requirements
   
8.1           Quality and Reliability Requirements
   
8.2           Reliability Test
   
8.3           TransAct Survey
   
8.4           Failures of Consequence
       
9.
Insurance
   
9.1           TransAct Insurance Coverage
   
9.2           General Liability
   
9.3           Proof of Insurance
       
10.
Indemnity
       



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 


11.
Repair Support
   
11.1           Repair Orders
   
11.2           Repair Capabilities
   
11.3           Documentation
       
12.
Warranties
   
12.1           TransAct Standards
   
12.2           Authority
   
12.3           Title; Infringement
   
12.4           Conformance; Defects
   
12.5           Freight Costs on Repairs
   
12.6           Freight Charges on Non-Warranty Repairs
   
12.7           Warranty Terms
       
13.
Tooling
       
14.
Force Majeure
       
15.
Confidentiality
       
16.
Public Announcements
       
17.
Notices
       
18.
Assignment
       
19.
Terms and Termination
   
19.1           Term
   
19.2           Termination by BUYER
   
19.3           Termination by TransAct
   
19.4           Obligations on Termination
       
20.
Survival
       
21.
Conflict Provisions
       
22.
Liability Limits
       
23.
Miscellaneous
       
Attachments
 
1         -
Product Specifications
 
2         -
Pricing / Stocking
 
3         -
General Packaging Specifications
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 


OEM PURCHASE AGREEMENT


THIS AGREEMENT between TransAct Technologies Incorporated a Delaware
corporation, with offices at One Hamden Center, 2319 Whitney Avenue Suite 3B,
Hamden, CT  06518 ("TRANSACT") and GTECH Corporation with offices at 10 Memorial
Boulevard, Providence, RI 02903 ("BUYER") sets out the terms and conditions
under which TRANSACT will sell the Products and provide the Services described
in this Agreement and Attachments to BUYER.


1.           Terms and Conditions


1.1           Products.  As used in this Agreement, "Products" means the thermal
printer, as well as TRANSACT's recommended spare parts, subassemblies, operating
supplies, maintenance kits, and options, if any, produced in accordance with the
specifications and any subsequent modifications authorized in accordance with
the terms of this Agreement attached hereto as Attachment 1 ("Specifications").


1.2           Services.  As used in this Agreement, "Services" means the
ancillary services, if any, to be provided by TRANSACT in accordance with the
terms of this Agreement including without limitation, those services described
in Section 11 of this Agreement.


1.3           Purchase Commitment.  There is no minimum quantity of purchases
under this Agreement unless a Blanket Order is placed under the terms of
Attachment 2.  TRANSACT will furnish Products and Services on an as-ordered
basis or as specified in Attachment 2.  It is expressly understood and agreed
that BUYER is not obligated to purchase any or all of the Products and Services
from TRANSACT, unless otherwise specified in Attachment 2.


1.4           Spare Parts.   TRANSACT shall provide a Recommended Spare Parts
List (“RSL”) for all Products covered by this Agreement.  The RSL shall include
all parts and assemblies necessary to repair and maintain the Products purchased
under this Agreement. A separate RSL shall be supplied for each product model or
configuration, identifying all common parts.


a.           Non-Standard Spare Parts.  If the Product contains a part not
readily available in the marketplace (“Non-Standard Spare Parts”), TRANSACT
shall make such part available to BUYER in accordance with Section 1.4(b).


b.           Spare Part Support.  TRANSACT shall make all spare parts including
Non-Standard Spare Parts as described in Section 1.4(a) above, available during
the Term of this Agreement and for a period of five (5) years thereafter.  In
consideration for requiring such spare parts inventory and for requiring
TRANSACT to provide the repair support, test equipment, diagnostics and
documentation described in Section 11 below, BUYER shall purchase all spare
parts including Non-Standard Spare Parts as described in Section 1.4(a) above
from TRANSACT.
 
2.           Ordering


2.1           Purchase Orders.  All purchases under this Agreement will be made
under purchase orders (“Purchase Orders”) referencing this Agreement issued by
BUYER or by any subsidiary or affiliate of BUYER.  Purchase Orders will be
deemed accepted by TRANSACT unless rejected in writing by TRANSACT specifying
the reasons for rejection within seven (7) calendar days after receipt of the
Purchase Order.  TRANSACT may reject purchase orders only if a Purchase Order
does not comply with the terms and conditions of this Agreement.
 
 
2.2            Lead Time.  Unless otherwise agreed, Purchase Orders shall
specify a delivery date with the normal lead-time of [**] (“Lead Time”).  Lead
time for the first release against a blanket Purchase Order under Attachment 2
is [**] as described above.  Lead time for subsequent releases against blanket
Purchase Orders is [**].  TRANSACT will make reasonable efforts to respond to
additional demand over the blanket Purchase Order quantity in less than
[**].  In the event that Products ordered within the Lead Time are overdue for
delivery to BUYER, TRANSACT shall ship Products to BUYER at no additional cost
to BUYER, and any premium air freight charges shall be prepaid by, and borne by
TRANSACT.


2.3           Rescheduling.  At 31-60 calendar days before scheduled shipment
date, an order may be rescheduled up to 30 calendar days later than the
scheduled shipment date or to the end of the calendar quarter, whichever is
greater.  Within 30 calendar days of scheduled shipment date, BUYER may
reschedule within the scheduled month.  Rescheduling of Blanket Orders will
comply with this Paragraph 2.3 and also with Attachment 2.


2.4           Cancellation for Convenience.  Within 150 calendar days of
scheduled shipment date no cancellation of Purchase Orders is permitted. At 150
+ calendar days before scheduled shipment date, BUYER may cancel any or all
Purchase Orders.  This does not include Blanket Orders as defined in Attachment
2, which are non-cancellable.


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
2.5           Forecast.  Any forecast, which may be provided, is a good faith
estimate of BUYER's anticipated requirements for the Products for the periods
indicated based on current market conditions and does not constitute a
commitment to purchase any quantity of Products or Services.


2.6            Expedited Orders.   If BUYER requests delivery to meet a special
requirement, TRANSACT will use all commercially reasonable efforts to expedite
delivery; provided however, that BUYER will pay any additional charges or costs
for expediting after such charges or costs have been accepted in writing by
BUYER.


3.           Shipping, Packaging, and Delivery


3.1           Title and Risk of Loss.  Unless otherwise agreed, delivery of
Products will be made FCA Ithaca, NY from TransAct’s continental U.S. facility
or FCA Hong Kong from TransAct’s International facility.  Subject to proper
packaging, title and risk of loss shall pass to BUYER upon proper tender of the
Products to the carrier.  TRANSACT will provide proof of delivery upon request
and will provide reasonable assistance to BUYER at no charge in any claim BUYER
may make against a carrier or insurer for misdelivery, loss or damage to
Products after title has passed to BUYER.


3.2           Shipment.  TRANSACT will ship Products in accordance with BUYER's
instructions as specified in the Purchase Order.  In the absence of any other
instructions, Products will be shipped by common carrier commercial land freight
for delivery in the continental United States and by ocean freight for
deliveries elsewhere, insurance and shipping charges collect.


3.3           Packaging.  TRANSACT shall affix to the outside of each shipment a
list of contents, including serial numbers, to allow for review of contents upon
receipt.  Products shall be packaged in accordance with BUYER’s General
Packaging Specifications as specified in Attachment 3.


3.4           International Shipments.  If BUYER specifies delivery for
international shipment by BUYER or BUYER's freight forwarder, TRANSACT will be
responsible for obtaining any necessary U.S. Department of Commerce export
licenses, permits or approvals.  BUYER will be responsible for any licenses,
permits or approvals of the country of import.


4.           Pricing


All pricing will be specified in Attachment 2.  All pricing shall remain in
effect [**] which are agreed to by both parties.


5.           Payment


TRANSACT shall invoice BUYER for Products purchased by BUYER following delivery
to the carrier by TransAct.  Payment shall be made by BUYER in U.S. Dollars
within thirty (30) days after the date of invoice. Interest shall accrue on all
past-due balances at one and one-half percent (1 ½%) per month or such lesser
rate as is the maximum rate permitted under applicable law.


6.           Taxes and Duties


BUYER will pay as a separate invoiced item only such sales, use, value-added or
similar tax listed therein (all other taxes are excluded, including, without
limitation, taxes based upon TRANSACT's net income), lawfully imposed on the
sale of the Products or provision of Services to BUYER.  Taxes, duties or like
charges imposed on the Products after title has passed to BUYER will be paid by
BUYER unless such charges are the result of a trade sanction imposed on
TRANSACT's Products, as specified in Section 19.2, below.  In lieu of taxes,
BUYER may furnish to TRANSACT a tax exemption certificate.  TRANSACT agrees to
provide reasonable assistance to BUYER, without charge, in any proceeding for
the refund or abatement of any taxes BUYER is required to pay under this Section
6.
 
7.           Changes


7.1           Product Changes.  TRANSACT shall submit evaluation samples of all
Product changes that affect form, fit or function at least ninety (90) calendar
days before such changes are targeted to be implemented. TRANSACT shall forward
(2) copies of all requests to make the changes generally described above to:


GTECH Corporation
55 Technology Way
West Greenwich, Rhode Island 02817


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
BUYER may, at its option, decline to have such changes incorporated into the
Products.  Proposed changes will not be incorporated into the Products until
accepted in writing by BUYER.  BUYER shall make best effort to respond in
writing to TRANSACT within fifteen (15) calendar days of BUYER’s receipt of
change notification. In no event will BUYER ever be deemed to have accepted any
change in the price or delivery schedule without its prior written consent.




7.2           BUYER Changes.  BUYER may request changes in the Products at any
time during the Term of this Agreement by submitting a written change request to
TRANSACT.  For each written change request received from BUYER, TRANSACT will
provide BUYER with a written proposal including any applicable non-recurring
engineering charge, change in Product prices and/or delivery schedule, and any
other change in terms.  Such proposal, only if agreed to and signed by an
authorized representative of BUYER and TRANSACT, will become part of this
Agreement.  Any changes that require Tooling, which is paid for by BUYER, are
and shall remain the property of BUYER, and TRANSACT may not use such changes or
disclose them to others without the prior written consent of BUYER.


7.3           Enhancements, Successor Products.  If during the Term of this
Agreement, TRANSACT offers improvements, options, additional functionality or
other enhancements ("Enhancements") to the Products not available at the time
this Agreement is signed or other products which substantially replace the
Products ("Successor Products"), TRANSACT will offer such Enhancements and/or
Successor Products to BUYER by providing a description and a price.    If BUYER
elects, in writing, to purchase such Enhancements or Successor Products, the
Enhanced Products or Successor Products will be ordered separately from any
orders which may be open at that time. No substitutions or changes will be made
on open purchase orders with delivery within [**] lead-time. If BUYER requires
changes implemented within [**], BUYER will cover the cost of rework, excess and
obsolete material when agreed to in advance in writing by BUYER and
TRANSACT.  In any event, BUYER may, at its option, elect to continue to purchase
Products as originally specified for the Term of this Agreement and any
extensions thereafter.


7.4           Restricted Sales.  TRANSACT will not sell, lease or otherwise
provide online lottery printers to BUYER’S existing customers, or provide
printers with the packet protocol set forth in BUYER’s Specification 96-0258-01
to any third party but BUYER.   Nothing in this section shall preclude TRANSACT
from selling, leasing or otherwise providing other printers to any third party
in its discretion.  If BUYER wins a new customer and notifies TRANSACT, then
TRANSACT will not sell, lease or otherwise provide lottery printers to BUYERS
new customer.  If BUYERS new customer is TRANSACT’S existing customer, then
TRANSACT will so notify BUYER and TRANSACT may continue to sell lottery printers
to this customer.


8.           Quality and Reliability Requirements


8.1           Quality and Reliability Requirements.  TRANSACT agrees to maintain
adequate quality and reliability safeguards to ensure that all Products shipped
to BUYER meet or exceed all parameters specified in the Product Specification
and that the Product is not subject to any infant mortality.


8.2           Reliability Test.  TRANSACT shall conduct a reliability test on
the Products to ensure that the Products meet or exceed all parameters specified
in the Product Specification.  BUYER may review the results of TRANSACT’s
reliability test on the Products.


8.3           Survey.  TRANSACT will allow BUYER to perform a survey at
TRANSACT’S facility or at any subcontractor of TRANSACT with reasonable written
notice.  This survey will include, but is not limited to, an audit of the
manufacturing process, reviewing the yields at each inspection and test point in
the manufacturing process, review of the on-going reliability test data, Product
design changes, corrective action, and field reliability performance and repair
data.  The cost of BUYER travel to the survey will be borne by BUYER.


8.4           Failures of Consequence:  If BUYER’s customers world-wide
experience excessively high failure rates (> or equal to 20% annualized) during
the warranty period in any given jurisdiction that is determined by both parties
to be TRANSACT’s responsibility, BUYER may recover all commercially reasonable
costs associated with this unacceptable Product performance by taking credit
against the purchase price of the Product or TRANSACT can, at its discretion
assume all costs directly by providing required support services to repair,
upgrade or replace defective Product in a timely manner to BUYER’s
satisfaction.  These additional costs are typically related to screening,
sorting, testing, packaging, handling by a third party and airfreight to
expedite any of these activities.


9.           Insurance


9.1           TransAct Insurance Coverage.  TRANSACT shall purchase and maintain
during the Term of this Agreement, such insurance as will protect it and BUYER
from claims set forth below which may arise out of or result from TRANSACT’s
operations under this Agreement whether such operations be by it or by any
subcontractor or by anyone for whose acts any of them may be liable.  TRANSACT
shall cause BUYER to be additional insured under all coverages except Workers’
Compensation.


9.2           General Liability.  Policy will provide a minimum of $2,000,000
per occurrence for Products and Completed Operations.


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
9.3           Proof of Insurance.  Evidence of said insurance will be in the
form of a certificate of insurance and will be provided within ten (10) calendar
days from the date of this Agreement.  Notification to BUYER will occur within
thirty (30) calendar days of any cancellation or material change in
coverage.  Coverage will be in effect with insurance carriers licensed to do
business in any state that the TRANSACT will perform its services and will be
rated no less than A by the AM Best Company.  All Certificates of Insurance are
to be forwarded to: GTECH Corporation, 10 Memorial Boulevard, Providence
RI  02903 ATTN: Risk Management Department.




10.           Indemnity


In addition to, and not in limitation of, any other indemnifications, warranties
and covenants set forth herein, but subject to Section 22 hereof, TRANSACT
hereby agrees to indemnify and hold BUYER harmless with respect to any and all
costs, expenses and liability, including without limitation reasonable
attorney’s fees, arising out of any claim or action based on a failure of the
Products or Services to meet the specifications set forth herein or the failure
of the TRANSACT to meet any of its obligations hereunder.


TRANSACT shall defend, indemnify and hold BUYER, its subsidiaries, affiliates,
distributors and customers harmless from any and all costs, expenses and
liability, including reasonable attorney's fees, arising out of any claim or
action based on actual or alleged infringement by the Products or any patent,
copyright, trade secret or other proprietary interest related to such
Products.  BUYER shall give TRANSACT prompt written notice of any claim or
action and shall provide reasonable assistance, at TRANSACT'S expense, in
defending any such claim or action.  If an injunction is issued which prohibits
the use or sale of the Products by reason of any matter covered by this Section
10, then TRANSACT shall, at its expense, either:  (a) procure for BUYER, its
subsidiaries, affiliates, distributors and customers the right to continue using
the Products;  (b) modify the Products so they become non-infringing;  (c)
substitute equivalent non-infringing products; or, (d) if neither (a) through
(c) are reasonably available, BUYER may return the Products to TRANSACT and
TRANSACT will refund the purchase price to BUYER less depreciation based upon
the straight line method and a product life of five (5) years.


Notwithstanding the foregoing, TRANSACT shall have no liability to BUYER for
actual or claimed infringement arising out of:  (a) compliance with detail
designs, plans or specifications furnished by BUYER unless such infringement
would arise independent of such designs, plans or specifications;  (b) use of
the Products in combination with other equipment or software not reasonably
contemplated by TRANSACT; (c) use of the Products in any process not reasonably
contemplated by TRANSACT or (d) BUYER’s negligence in making repairs of the
Products.  TRANSACT acknowledges that the Specifications in Attachment 1 is not
a "specification" which excuses or releases TRANSACT from performing its
indemnity and other obligations hereunder.


           In addition to, and not in limitation of, any other indemnifications,
warranties and covenants set forth herein, BUYER hereby agrees to indemnify and
hold TRANSACT harmless with respect to any and all costs, expenses and
liability, including without limitation reasonable attorney’s fees, arising out
of any claim or action based on a failure of BUYER to meet any of its
obligations hereunder.


11.           Repair Support


11.1           Repair Orders.  In addition to TRANSACT's obligations under
Section 12, TRANSACT agrees to repair all “in warranty” and “out of warranty”
failures within twenty (20) calendar days from the receipt of the Products, or
else replace such Products with new Products that shall conform to the
Specifications.


11.2           Failure Analysis.  TRANSACT shall provide a failure analysis on
Products that are returned for repair under warranty. On request by BUYER,
TRANSACT will provide failure analysis for serialized units returned for a
specific failure mode or region.


11.3           Repair Capabilities.  BUYER reserves the right to repair any of
the assemblies, subassemblies, or other items comprising the Products purchased
under this Agreement to the recommended spare parts (RSL) level. The RSL level
is defined as the lowest part level repairable without special tools and
fixtures. TRANSACT will supply BUYER with the necessary support to repair the
Products.


11.4           Test Equipment.  TRANSACT shall make available to BUYER, upon
written request by BUYER, any of TRANSACT’s test procedures, special tools,
jigs, fixtures, diagnostics, programs, test equipment or supplies necessary to
repair the unit, any of the assemblies, subassemblies, piece parts, or other
items comprising the Products purchased under this Agreement to the recommended
spare parts level. BUYER agrees to pay reasonable costs to TRANSACT for hardware
test equipment only. Other items such as procedures, schematics, diagnostics,
programs etc. will be made available at no charge.


11.5           Diagnostics.  TRANSACT shall provide to BUYER its diagnostics,
test programs and test routines, necessary to repair to the recommended spare
parts level, the unit, any of the assemblies, subassemblies, piece parts,
components, or other items comprising the Products purchased under this
Agreement.


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
11.6           Documentation.  In consideration of the purchase of Products
under this Agreement, and at no additional cost, TRANSACT hereby grants onto
BUYER the unlimited right to use, reprint, and distribute TRANSACT's Product
manuals and documentation ("Documentation"), including but not limited to user's
manuals, schematics, maintenance, theory of operation and troubleshooting
guides, and any other Documentation that TRANSACT shall make available during
the Term of this Agreement.  Upon request, TRANSACT shall provide electronic
copies of the Documentation to BUYER at no additional charge. BUYER agrees to
display copyright notices in accordance with TRANSACT's reasonable written
instructions.


11.7           Confidential and Proprietary Information.  BUYER acknowledges and
agrees that the test equipment and diagnostics described in Sections 11.4 and
11.5 constitute proprietary and Confidential Information of TRANSACT, subject to
Section 15 of this Agreement and any other confidentiality agreement between the
parties.  BUYER agrees not to use any of such test equipment or diagnostics for
any purpose other than the maintenance and repair of the Products in accordance
with this Agreement and not to deliver, disclose or permit the disclosure of any
such test equipment or diagnostics to any third party.


11.8           Future Training.  BUYER may schedule a maximum of six (6)
students per year in TRANSACT’s regularly scheduled training class, at
TRANSACT’s location, during the Term of this Agreement.  If no regularly
scheduled classes are conducted, then BUYER may request TRANSACT to conduct one
(1) class per year in which BUYER may schedule a maximum of six (6)
students.  The cost of travel for training will be paid for by BUYER.


12.           Warranties


 12.1           TRANSACT Standards.  TRANSACT represents and warrants that all
Products delivered to BUYER under this Agreement will comply with applicable UL,
CSA, CE, TUV and VDE standards and will comply with the applicable FCC rules for
the type of Products involved, including type acceptance or certification where
required.  TRANSACT will obtain and maintain at its own expense all applicable
listings, certifications and approvals in TRANSACT's name. TRANSACT will provide
all necessary information and assistance to BUYER with respect to listings,
certifications and approvals that are required to be in BUYER's name.


12.2           Authority.  TRANSACT warrants that: (a) it has the right to enter
into this Agreement; (b) all necessary actions, corporate and otherwise, have
been taken to authorize the execution and delivery of this Agreement and the
same is the valid and binding obligation of TRANSACT; (c) all licenses, consents
and approvals necessary to carry out all of the transactions contemplated in
this Agreement have been obtained by TRANSACT; and (d) TRANSACT'S performance of
this Agreement will not violate the terms of any license contract, note or other
obligation to which TRANSACT is a party.


12.3           Title; Infringement.  TRANSACT warrants that:  (a) it has and
shall pass to BUYER good title to the Products free and clear of all liens and
encumbrances;  (b) the Products do not infringe any patent, trademark or
copyright or otherwise violate the rights of any third party;  (c) no claim or
action is pending or threatened against TRANSACT or, to TRANSACT's knowledge,
against any licenser or supplier of TRANSACT that would adversely affect the
right of BUYER or any customer of BUYER to use the Products for their intended
use.


12.4           Conformance; Defects.  Unless otherwise specified in Attachment
1, TRANSACT warrants that the Products will:  (a) be new; (b) conform to the
Specification; (c) be free from defects in materials and workmanship for a
period of [**] from shipment to BUYER or a customer in accordance with the terms
of TRANSACT’s standard product warranty policy.  Upon written notice from BUYER
of a Product or part that fails to meet the foregoing warranty, TRANSACT will
promptly repair or replace such Products within twenty (20) calendar days of
receipt by TRANSACT of the failed or non-conforming Products or spare parts.


12.5           Freight Costs on Repairs.  All Products returned to TRANSACT for
repair under warranty shall be shipped to TRANSACT by standard ground service,
freight collect, FOB from wherever failed Product is located. TRANSACT shall
return all Products repaired under warranty, freight prepaid by TRANSACT to same
location. Shipping of warranty repair units to/from TRANSACT and from/to BUYER’s
field operations by any means other than standard ground service or equivalent
for international locations will be paid by BUYER.


12.6           Freight Charges on Non-Warranty Repairs.  Freight charges
directly associated with the repair of non-warranty products and/or spare parts
shall be borne by BUYER.


12.7           Warranty Terms TRANSACT warranty term is [**] from date of
shipment to BUYER or a customer per Section 12.4 above.  TRANSACT warranty is
valid only when TRANSACT approved papers are used.  Use of unapproved papers
will void the warranty.


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
13.           Tooling


All Tooling for the Products is owned by TRANSACT.  Any subsequent tooling
purchased by BUYER for the manufacture of the Products (“Tooling”), whether kept
at BUYER's or TRANSACT’s premises, shall remain the property of BUYER for
BUYER's exclusive use.  The Tooling purchased by BUYER and used by TRANSACT in
the manufacture of the Products shall be stored and maintained by TRANSACT but
may be removed from TRANSACT's location at any time by BUYER, without notice,
solely at BUYER’s expense.  TRANSACT shall take such steps to protect BUYER's
title to the Tooling as BUYER may reasonably request.  At a minimum, TRANSACT
shall cause a sign to be affixed to such tooling stating "Property of GTECH
Corporation".  TRANSACT will immediately notify BUYER of any change in the
location of the tooling.


14.           Force Majeure


For the purposes of this Agreement, a “Force Majeure” shall mean an event or
effect that cannot be reasonably anticipated or controlled, including but not
limited to an action of the elements, or any other cause which, by the exercise
of reasonable diligence, said Party is unable to prevent.  Neither BUYER nor
TRANSACT shall be liable to the other for any delay in or failure of performance
under this Agreement due to a “Force Majeure” occurrence provided that the Party
claiming Force Majeure notifies the other in writing within five (5) calendar
days of the commencement of the condition preventing its performance and its
intent to rely thereon to extend the time for its performance of this
Agreement.  The foregoing shall not apply to BUYER’s obligation to pay any
amounts due and payable to TRANSACT.


15.           Confidentiality


15.1           Each party agrees not to disclose or use (except as permitted or
required for performance by the party receiving such Confidential Information
(as defined below) of its rights or duties hereunder) any Confidential
Information of the other party obtained during the Term of this Agreement. Each
party further agrees not to disclose or provide any of such Confidential
Information of the other party to any third party and to take appropriate
measures to prevent any such disclosure by its present and future employees,
officers, agents, subsidiaries, or consultants during the Term. Each party
acknowledges and agrees that all documents, data, software or information in any
form which is provided by either party (hereinafter “Confidential information”)
is the property of the disclosing Party. Each Party will receive and maintain
all Confidential Information in the strictest confidence and except as provided
herein, shall not use Confidential Information for its own benefit or disclose
it or otherwise make it available to third parties without prior written consent
of the disclosing Party. Each party agrees to limit the use of Confidential
Information of the other party to only those of its employees who need the
Confidential Information for the purpose of this Agreement and to advise all of
its employees of the other party’s rights in the Confidential Information.
Nothing in this Agreement shall be construed as granting or conferring any
rights by license or otherwise in any Confidential Information, trademarks,
patents or copyrights of either party to the other party, except for the limited
purposes of either parties performance hereunder.


15.2           For purposes of this Agreement, “Confidential Information” means
all information relating to a party, its business and prospects (including but
not limited to, intellectual property, business practices, know-how, trade
secrets, business plans, designs, blueprints, drawings, models and prototypes),
disclosed by such party from time to time to the other party in any manner,
whether orally, visually or in tangible form (including, without limitation,
documents, devices and computer readable media) and all copies thereof, created
by either party. The term “Confidential Information” shall be deemed to include
all notes, analyses, compilations, studies, interpretations or other documents
prepared by a party which contain, reflect or are based upon the information
furnished to the receiving party by the disclosing party under this Agreement,
but shall not include information which is: (a) in the public domain; (b)
already known to the Party to whom it is disclosed (hereinafter “Recipient”) at
the time of such disclosure; (c) subsequently received by Recipient in good
faith from a third party having prior right to make such disclosure; (d)
independently developed by Recipient without use of the information disclosed
pursuant to this Agreement; or (e) approved in writing for unrestricted release
or unrestricted disclosure by the Party owning or disclosing the information
(hereinafter “Discloser”). In the event Recipient is required or legally
compelled to disclose any of the Confidential Information as a result of a legal
process or pursuant to governmental action, the Discloser may seek a protective
order or other appropriate remedy and/ or waive compliance with the provisions
of this Agreement, At the request of a Discloser, and in any event upon the
expiration or termination of this Agreement, each Recipient shall promptly
deliver to Discloser all products, components and equipment provided by
Discloser as well as all records or other things in any media containing or
embodying Discloser’s Confidential Information within its possession or control
which were delivered or made available to each Recipient during or in connection
with this Agreement, including any copies thereof.


16.           Public Announcements


Both parties agree not to make any public announcements regarding this Agreement
or to disclose any of the terms and conditions hereof to any third party without
prior written consent of the other party, except as required by law.


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 


17.           Notices


All notices required or contemplated by this Agreement shall be deemed effective
if written and delivered in person or if sent by registered mail, return receipt
requested or recognized overnight delivery service, fax or electronic mail, to
BUYER at the address shown above to the attention of BUYER's Representative or
to TRANSACT at the address shown above to the attention of TRANSACT's
Representative; or such other persons or addresses as may hereafter be
designated by the respective Parties.  A copy of all Notices sent to BUYER shall
be addressed to the Office of General Counsel at the address shown above.
 
 
18.           Assignment


This Agreement and the rights, duties and obligations of the parties hereto
shall not be assignable, transferable or delegable by either party hereto
without the prior written consent of the other, not to be unreasonably withheld;
provided that either party may assign this Agreement in connection with the
transfer of its business to a third party, whether by sale of assets, sale of
stock, merger, consolidation or other transfer of control without the prior
written consent of the other party; and provided further that Buyer may assign
its rights and/or obligations hereunder, in whole or in part, to any parent or
subsidiary corporation, or any affiliate, without the consent of, but upon
notice to, TRANSACT.


19.           Term and Termination


19.1           Term.           This Agreement will commence on the 29th day of
May, 2015 (“Effective Date”) and shall continue through and including December
31, 2019 (“Term”) unless terminated earlier as provided in this
Agreement.  Unless either Party notifies the other in writing at least ninety
(90) calendar days before the end of the Term of its intent to terminate this
Agreement at the end of the Term, this Agreement will be extended automatically
and will continue in effect without any volume commitment until terminated by
either Party on ninety (90) calendar days prior written notice.  Unless
otherwise agreed in writing, the prices, terms and conditions for Purchase
Orders for the Products during any such extension shall be the same as those
prices, terms and conditions in effect at the end of the Term.


19.2           Termination by BUYER.  BUYER may terminate this Agreement at any
time if (a) TRANSACT fails or neglects to perform any of its obligations
hereunder and such condition has not been cured within forty five (45) calendar
days of written notice thereof by BUYER; (b) TRANSACT, or TRANSACT's parent or a
wholly owned subsidiary of TRANSACT, is the subject of trade sanctions by the
United States government, or any other government, or quasi-governmental agency
which materially affects BUYER's ability to sell, lease, or maintain the
Product; (c) TRANSACT attempts to assign, except to a successor-in-interest this
Agreement or any obligation hereunder without BUYER's consent;  (d) any
assignment is made of TRANSACT's business for the benefit of creditors, or if a
petition in bankruptcy is filed by or against TRANSACT and is not dismissed
within ninety (90) calendar days, or if a receiver or similar officer is
appointed to take charge of all or part of TRANSACT's property, or if TRANSACT
is adjudicated a bankrupt; or (e) the Products are infringing and TRANSACT is
unable to procure a right for BUYER to continue to use the Products as set forth
in Section 10 hereof.


19.3           Termination by TRANSACT.  TRANSACT may terminate this Agreement
if:  (a) BUYER fails to perform any of its obligations hereunder and such
condition has not been cured within forty five (45) calendar days of written
notice thereof by TRANSACT; provided that, TRANSACT may not terminate this
Agreement for reason of non-payment by BUYER of any disputed amounts, or (b) if
any assignment is made of BUYER's business for the benefit of creditors; or, (c)
if a petition in bankruptcy is filed by or against BUYER and is not dismissed
within ninety (90) calendar days, or if a receiver or similar officer is
appointed to take charge of all or part of BUYER's property, or if BUYER is
adjudicated a bankrupt.


20.           Survival
The provisions of Sections 10, 11, 12, 15, 16 and 22, shall survive the
termination and expiration of this Agreement.  All other provisions which, by
their nature and subject matter, involve obligations or transactions which occur
or continue after the termination or expiration of this Agreement shall also
survive until fully performed.


21.           Conflicting Provisions


In the event of a conflict between the terms and conditions of this Agreement
and the terms and conditions of any Purchase Order, the terms and conditions of
this Agreement will supersede any contrary terms set forth in such purchase
order or TRANSACT’s acceptance, confirmation, invoice or other document, unless
as mutually agreed upon by both parties.




[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 


22.   Liability Limits.


IN NO EVENT, EXCEPT AS PROVIDED FOR HEREIN, WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES
ARISING OUT OF THIS AGREEMENT OR ITS TERMINATION, OR THE BREACH OF ANY OF ITS
PROVISIONS, WHETHER OR NOT THE PARTIES HAVE ADVISED OR BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE. NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE LIMITATIONS OF THIS PARAGRAPH WILL NOT APPLY WITH
RESPECT TO THE BREACH OR NONPERFORMANCE OF ANY PROVISION OF THIS AGREEMENT
RELATING TO INTELLECTUAL PROPERTY RIGHTS OR CONFIDENTIAL INFORMATION, ANY
INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OR MISAPPROPRIATION OF CONFIDENTIAL
INFORMATION BY A PARTY, OR DAMAGES RESULTING FROM A PARTY’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.
 
23.           Miscellaneous


This Agreement and Attachments and Purchase Orders issued and accepted hereunder
set forth the entire understanding of the Parties with respect to the Products
and merges all prior written and oral communications relating thereto.  It can
be modified or amended only in a writing signed by a duly authorized
representative of each Party.  Section headings are provided for the convenience
of reference only and shall not be construed otherwise.


No failure to exercise, or delay in exercising, on the part of either Party, any
right, power or privilege hereunder shall operate as a waiver thereof, or will
any single or partial exercise of any right, power or privilege hereunder
preclude the further exercise of the same right or the exercise of any other
right hereunder.


This Agreement is made pursuant to and shall be governed by the laws of the
State of Connecticut, without regard to its rules regarding conflict of
laws.  The Parties agree that the courts of the State of Connecticut, and the
Federal Courts located therein, shall have exclusive jurisdiction over all
matters arising from this Agreement.


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT ON THE DATES
MENTIONED BELOW.


 
TRANSACT TECHNOLOGIES INCORORATED
 
GTECH CORPORATION
         
By
/s/ Bart C. Shuldman
 
By  
/s/ Bryce Smith
Print
Bart C. Shuldman
 
Print
Bryce Smith
Title
Chairman and CEO
 
Title
VP and CPO
Date
6/02/2015
 
Date
6/02/2015


 
 
 
 
 
 
 
 
 
 
 
 
 

 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 

Attachment 1


Products Specifications




1.           Products Specifications and Services Description.




GTECH Specification 53-1824-00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 

 Attachment 2


 
 
[**]


 
Safety Stock


TRANSACT agrees to maintain a minimum of 1,000 units of finished goods of the
Ultra thermal printer Product in Ithaca, NY to support immediate delivery
requirements of BUYER. As this inventory is consumed, TRANSACT agrees to replace
the consumed quantity within [**] of said consumption.



[**]
 
 
 
 
 
 
 
 
 
 
 
 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 



Attachment 3


General Packaging Specifications




The shipping container shall be designed to meet BUYER packaging specification
96-0321-01


 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
